Case: 20-40571     Document: 00516021488          Page: 1    Date Filed: 09/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              September 20, 2021
                                   No. 20-40571                  Lyle W. Cayce
                                                                      Clerk

   Martin Resource Management Corporation,

                                                            Plaintiff—Appellant,

                                       versus

   Federal Insurance Company,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                              USDC 6:20-CV-83


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          This appeal arises out of an insurance coverage dispute. An insured
   sought coverage for its contractually assumed obligations to defend and
   indemnify the trustee of its employee stock ownership plan liabilities in an
   underlying litigation. The insured tendered the demand from the trustee to
   its insurance carrier and filed suit after coverage was denied. After finding


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40571      Document: 00516021488           Page: 2    Date Filed: 09/20/2021




                                     No. 20-40571


   the insured did not meet its burden of establishing coverage under the terms
   of the policy, the district court dismissed with prejudice. We AFFIRM.
                                          I.
          Plaintiff-Appellant Martin Resource Management Corporation
   (“Martin”) allows its employees to share in ownership of the company via
   an employee stock ownership plan (“ESOP”). An ESOP is a type of
   retirement plan “that invests primarily in the stock of the company that
   employs the plan participants.” Fifth Third Bancorp v. Dudenhoeffer, 573 U.S.
   409, 412 (2014). Martin is the plan sponsor and the plan administrator, and
   appointed a third-party professional trustee, Wilmington Trust, N.A.,
   (“Wilmington”) to manage the ESOP’s investments and transactions.
          In an effort to manage risk, Martin purchased a claims-made
   Executive Protection Portfolio Policy (the “Policy”) from Defendant-
   Appellee Federal Insurance Company (“Federal”), with a policy period
   from April 1, 2017 to April 1, 2018. The key portions of the Policy are the
   Fiduciary Liability Coverage Section and the Fiduciary Liability Coverage
   Enhancements Endorsement. The relevant terms fall into three categories:
   coverage, definitions, and exclusions. Insuring Clause 1 is the relevant
   coverage section and provides coverage with respect to claims that Martin
   has committed a “Wrongful Act” as defined in the Policy. The Policy has a
   specific definition for a “Loss,” which incorporates a “Wrongful Act,” and
   creates four categories of “Wrongful Acts.” Although Exclusion 4(e) of the
   Policy excludes coverage for most liabilities assumed by way of contract, an
   exception exists with respect to certain contractual liabilities.
          In early 2017, Martin employees filed two underlying class actions
   against Wilmington, alleging “that Martin had improperly loaned or
   contributed money to the ESOP, which then turned around and—at
   Martin’s behest—used the borrowed funds to buy stock from Martin and its




                                           2
Case: 20-40571      Document: 00516021488            Page: 3   Date Filed: 09/20/2021




                                      No. 20-40571


   insiders at an inflated price.” Wilmington was the only named defendant.
   Wilmington notified Martin twice of the two underlying lawsuits and
   demanded that Martin provide defense and indemnification pursuant to the
   Trust Agreement (the “Demands”). The Demands do not allege any
   conduct by Martin, wrongful or otherwise. A class settlement was approved
   on October 1, 2020, one month after the instant appeal was filed. In
   accordance with the Trust Agreement, Martin paid to defend Wilmington in
   the underlying litigation.
          Martin next tendered the Demands from Wilmington to its insurance
   carrier, Federal, seeking coverage under the Fiduciary Liability Coverage
   Section of the Policy. The relevant clause covers a fiduciary claim made
   against Martin for a “Wrongful Act” committed or allegedly committed by
   Martin. This action arises from Federal’s denial of insurance coverage for
   claims asserted against Martin.
          Initially, Federal agreed to pay Wilmington’s defense costs, but
   subsequently determined that the Demands were not covered under the
   Policy. Federal notified Martin by letter on February 21, 2018, that it was
   declining coverage for the Demands and would no longer pay the defense
   costs. Two years later, on February 18, 2020, Martin filed its complaint
   against Federal asserting five causes of action: (1) breach of contract; (2)
   declaratory judgment; (3) violations of the Texas Insurance Code for unfair
   settlement practices; (4) breach of duty of good faith and fair dealing; and (5)
   violations of the Texas Insurance Code for processing and settlement of
   claims. Federal responded to the complaint with a Federal Rule of Civil
   Procedure 12(b)(6) motion to dismiss. Martin later amended its complaint,
   adding two paragraphs, which include references to the petitions in the
   underlying lawsuits that mention Martin. Federal responded with a second
   Rule 12(b)(6) motion to dismiss.




                                           3
Case: 20-40571       Document: 00516021488         Page: 4    Date Filed: 09/20/2021




                                    No. 20-40571


           On August 6, 2020, after full briefing, the district court granted
   Federal’s motion to dismiss and entered an order dismissing Martin’s claims
   with prejudice. Martin timely appealed.
                                         II.
           We review the district court’s grant of a motion to dismiss de novo.
   See Budhathoki v. Nielsen, 898 F.3d 504, 507 (5th Cir. 2018). Rule 8(a)(2) of
   the Federal Rules of Civil Procedure requires that a complaint contain
   “a short and plain statement of the claim showing that the pleader is entitled
   to relief,” FED. R. CIV. P. 8(a)(2), “in order to give the defendant fair notice
   of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 555 (2007). Although a complaint need not contain
   detailed factual allegations, ‘[t]hreadbare recitals of the elements of a cause
   of action, supported by mere conclusory statements,” are not entitled to an
   assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937
   (2009).
           “Interpretation of an insurance contract generally involves a question
   of law.” In re Katrina Canal Breaches Litig., 495 F.3d 191, 206 (5th Cir. 2007).
   In the context of a lawsuit seeking coverage under an insurance policy,
   dismissal is proper when the plain language of the policy precludes coverage.
   IberiaBank Corp. v. Ill. Union Ins. Co., 953 F.3d 339, 348 (5th Cir. 2020) (Rule
   12(b)(6) dismissal is proper where claims for which coverage is sought are
   not covered by the policy).
                                         III.
           The core issue before this court is whether Wilmington’s claim for
   defense and indemnity from Martin is a Fiduciary Claim for a Wrongful Act
   by Martin as defined in the Policy. For the reasons addressed below, we find
   that it is not.




                                          4
Case: 20-40571      Document: 00516021488           Page: 5     Date Filed: 09/20/2021




                                     No. 20-40571


          Stating a valid claim for coverage under the Policy
          Our jurisdiction in this case is based on diversity. Therefore, Texas
   state law governs the substantive issues. ACE Am. Ins. Co. v. Freeport Welding
   & Fabricating, Inc., 699 F.3d 832, 839 (5th Cir. 2012). Both parties agree that
   this dispute is governed by the Policy’s Insuring Clause. As the insured
   seeking coverage, Martin has the “burden of establishing coverage under the
   terms of the policy.” Gilbert Tex. Constr., L.P. v. Underwriters at Lloyd’s
   London, 327 S.W.3d 118, 124 (Tex. 2010); Guar. Nat’l Ins. Co. v. Vic Mfg. Co.,
   143 F.3d 192, 193 (5th Cir. 1998). If the insured proves coverage, then to
   avoid liability the insurer must prove the loss is within an exclusion. Ulico
   Cas. Co. v. Allied Pilots Ass’n, 262 S.W.3d 773, 782 (Tex. 2008). If the insurer
   proves that an exclusion applies, the burden shifts back to the insured to show
   that an exception to the exclusion brings the claim back within coverage.
   Comsys Info. Tech. Servs., Inc. v. Twin City Fire Ins. Co., 130 S.W.3d 181, 193
   (Tex. App. - Houston [14th Dist.] 2003, pet. denied).
          Interpreting the Policy
          Under Texas law, the interpretation of insurance policies is governed
   by the same rules that apply to the interpretation of other contracts. Lawyers
   Title Ins. Corp. v. Doubletree Partners, L.P., 739 F.3d 848, 858 (5th Cir. 2014);
   Great Am. Ins. Co. v. Primo, 512 S.W.3d 890, 892-93 (Tex. 2017). “[T]he
   proper interpretation of an insurance policy is a question of law,” in the sole
   province of the court. Cooper Indus., Ltd. v. Nat’l Union Fire Ins. Co., 876
   F.3d 119, 128 (5th Cir. 2017). A court must interpret an insurance policy by
   giving “words and phrases their ordinary and generally accepted meaning,
   reading them in context and in light of the rules of grammar and common
   usage.” Nassar v. Liberty Mut. Fire Ins. Co., 508 S.W.3d 254, 258 (Tex. 2017).
          The primary goal of construction is to give effect to the parties’ intent
   as reflected in the terms of the Policy. Blanton v. Cont’l Ins. Co., 565 F. App’x




                                           5
Case: 20-40571      Document: 00516021488          Page: 6   Date Filed: 09/20/2021




                                    No. 20-40571


   330 (5th Cir. 2014). “Insurance policies are strictly construed in favor of
   coverage.” Mid-Continent Cas. Co. v. Swift Energy Co., 206 F.3d 487, 492 (5th
   Cir. 2000). The Policy must be read as a whole, and effect must be given to
   all parts, if possible. State Farm Lloyds v. Page, 315 S.W.3d 525, 527 (Tex.
   2010). Unambiguous language must be enforced as it is written, while
   ambiguous language must be resolved in favor of the insured, if it is
   reasonable to do so. Don’s Bldg. Supply v. OneBeacon Ins., 267 S.W.3d 20, 23
   (Tex. 2008). Language is ambiguous only if it is susceptible to more than one
   reasonable interpretation. Id. Language is not ambiguous merely because the
   parties interpret it differently. Fiess v. State Farm Lloyds, 202 S.W.3d 744,
   746 (Tex. 2006).
          Where the policy language lends itself to a clear and definite meaning,
   the Policy is not ambiguous, and ambiguity does not exist simply because a
   party offers a conflicting interpretation. Great Am., 512 S.W.3d at 893.
   Similarly, the fact that parties “disagree about the policy’s meaning does not
   create ambiguity.” Page, 315 S.W.3d at 527. When the petition does not
   present facts within the scope of the policy’s coverage, the insurer is not
   legally obligated to defend a suit on behalf of the insured. Pine Oak Builders,
   Inc. v. Great Am. Lloyds Ins. Co., 279 S.W.3d 650, 654 (Tex. 2009).
          Breach of Contract
          It is well recognized that “[i]nsurance policies are contracts.” Certain
   Underwriters at Lloyd’s of London v. Lowen Valley View, L.L.C., 892 F.3d 167,
   170 (5th Cir. 2018). Under Texas law, the elements of a breach of contract
   claim are: (1) the existence of a valid contract; (2) performance or tendered
   performance by the plaintiff; (3) breach of the contract by the defendant; and
   (4) damages sustained by the plaintiff as a result of the breach. Mullins v.
   TestAmerica, Inc., 564 F.3d 386, 418 (5th Cir. 2009) (quoting Aguiar v. Segal,
   167 S.W.3d 443, 450 (Tex. App.--Houston [14th Dist.] 2005, pet. denied)).




                                         6
Case: 20-40571     Document: 00516021488           Page: 7   Date Filed: 09/20/2021




                                    No. 20-40571


   While a complaint need not contain detailed factual allegations as to each
   element of a plaintiff’s claim, it must contain enough factual support “to
   raise a reasonable expectation that discovery will reveal evidence of each
   element” of the plaintiff’s cause of action. Lormand v. U.S. Unwired, Inc.,
   565 F.3d 228, 256 (5th Cir. 2009).
          Federal contends that Martin fails to allege that it had a duty to
   provide coverage to Martin under the Policy, and thus fails to allege that
   Federal breached its obligations under the Policy by refusing Martin coverage
   under the Policy.
          The Policy provides the following under the Fiduciary Liability
   Coverage Insuring Clause 1:
          The Company shall pay, on behalf of the Insureds, Loss on
          account of any Fiduciary Claim first made against the Insureds:
                 (i) during the Policy Period . . . for a Wrongful Act
                 committed, attempted or allegedly committed or
                 attempted before or during the Policy Period by such
                 Insureds . . .
          A “Wrongful Act” is specifically defined under the Policy to include
   only four possible categories of conduct:
          a)     breach of the responsibilities, obligations or duties
                 imposed by ERISA upon fiduciaries of the Sponsored
                 Plan committed, attempted or allegedly committed or
                 attempted by an Insured while acting in the Insured’s
                 capacity as a fiduciary;
          b)     negligent act, error or omission in the Administration of
                 any Plan committed, attempted or allegedly committed
                 or attempted by an Insured;
          c)     matter, other than as set forth in (a) or (b) above,
                 claimed against an Insured solely by reason of the
                 Insured’s service as a fiduciary of any Sponsored Plan;
                 or




                                         7
Case: 20-40571      Document: 00516021488            Page: 8   Date Filed: 09/20/2021




                                     No. 20-40571


          d)     act, error or omission committed, attempted or
                 allegedly committed or attempted by an Insured, solely
                 in such Insured’s settlor capacity with respect to
                 establishing, amending, terminating or funding a
                 Sponsored Plan.

          Under the Policy, Fiduciary Claim is defined as: “any . . . written
   demand for . . . monetary or non-monetary (including injunctive) relief . . .
   against an Insured for a Wrongful Act.”
          A careful, plain reading of the Insurance Clause shows coverage is
   only available if a Fiduciary Claim is made against an Insured for a Wrongful
   Act by an Insured. The Demands, as they appear from Wilmington, are
   facially insufficient to trigger the Insuring Clause, which requires the
   assertion of a “Fiduciary Claim . . . made against [Martin] . . . for a Wrongful
   Act committed . . . by [Martin.]”
          In Federal’s February 21, 2018 coverage letter to Martin, Federal
   stated that Martin had not been named as a defendant in those actions and
   that there were no allegations of wrongful conduct against Martin in the
   complaints. In its Order, the district court reasoned that Martin had not
   claimed that it was only obligated to defend and indemnify Wilmington if
   plaintiffs allege that Martin acted wrongfully.
          Martin argues the Policy broadly covers “any” claim “for” a
   Wrongful Act by Martin—sweeping language that, by definition, captures all
   claims “concerning,” “pertaining to,” “as a result of,” or “because of” a
   Wrongful Act. In support of its expansive interpretation of “for,” Martin
   relies on Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286 (5th Cir. 2020) (en
   banc). In Latiolais, this court addressed whether a removal under 28 U.S.C.
   § 1442(a), which authorizes removal “for or relating to any act under color
   of such office,” was proper. Id. at 291. This court’s distinction in Latiolais




                                          8
Case: 20-40571      Document: 00516021488          Page: 9   Date Filed: 09/20/2021




                                    No. 20-40571


   between the breadth of the phrases “for any act” and “for or relating to any
   act” does not support Martin’s broad interpretation of “for.” Id. Analyzing
   the canon against surplusage, this court noted that by keeping “for,”
   Congress left no doubt that cases previously removable under the Federal
   Officer Removal Statute remained removable even as Congress broadened
   the universe of acts that could sustain removability. Id. at 294 (citing Ali v.
   Fed. Bureau of Prisons, 552 U.S. 214, 226, 128 S. Ct. 831, 840 (2008)). “For”
   requires a direct causal nexus while “relating to” was added to the removal
   statue to make it more expansive. Martin’s reading of “for” a wrongful act
   is overly-broad and contrary to the plain language of the Policy and this
   court’s analysis in Latiolais.
          Martin also argues that “[a]lthough the policy excludes coverage for
   most liabilities assumed by way of contract, an exception exists with respect
   to contractual liabilities that Martin assumed pursuant to the trust
   agreement.” Exclusion 4(e) of the policy reads:
          “The Company shall not be liable for Loss on account of any
          Claim against an Insured . . . based upon, arising from or in
          consequence of the liability of others assumed by any Insured
          under any written or oral contract or agreement; provided that
          this Exclusion . . . shall not apply to the extent that . . . the
          liability was assumed in accordance with or under the
          agreement or declaration of trust pursuant to which the Plan
          was established . . .”
          In Mary Kay Holding Corp. v. Federal Holding Co., No. 3:06-CV-0896-
   N, 2007 WL 4179313 (N.D. Tex. 2007), the insured Mary Kay made a similar
   argument, urging a district court consider an exclusion and its exception.
   Mary Kay argued that an exception to an exclusion barring coverage for
   COBRA claims supported its contention that the insuring clause had been
   satisfied. Id. at *7-8. The district court held that Mary Kay first had to
   establish that a claim against it was covered under the insuring clause of the




                                          9
Case: 20-40571       Document: 00516021488            Page: 10   Date Filed: 09/20/2021




                                       No. 20-40571


   policy before exclusions or exceptions come into play, and that regardless of
   the language of an exclusion or exception, “there is no coverage for [a claim]
   that is not also a wrongful act under the Policy.” Id. at *8. On Mary Kay’s
   appeal, this court affirmed and stated: “As the District Court found, . . .
   exceptions to exclusions do not, in themselves, yield insurance coverage.”
   Mary Kay Hldg. Corp. v. Fed. Ins. Co., 309 F. App’x 843, 850 n.5 (5th Cir.
   2009).
            Martin is first required to establish that a Fiduciary Claim against it is
   covered under the Insuring Clause. But by attempting to invoke an exception
   to an exclusion, when Martin has not established coverage under the Policy,
   Martin seeks to bypass the step of meeting its burden to establish coverage.
   See Gilbert Tex. Constr., 327 S.W.3d at 124. Martin has failed to satisfy its
   burden under Texas law to establish a right to coverage for the demands
   under the Policy. Accordingly, we affirm dismissal of the breach of contract
   claim.
            Violations of the Texas Insurance Code
            Martin brings two claims for violations of the Texas Insurance Code:
   unfair claim settlement practices in violation of Chapter 541 and failing to
   comply with deadlines for processing and settlement of claims imposed by
   Chapter 542. To state claims for misrepresentation or fraud in violation of
   the Texas Insurance Code, Plaintiffs must meet the “who, what, when,
   where, and how” requirements of Federal Rule of Civil Procedure 9(b).
   Aviles v. Allstate Fire & Cas., Ins. Co., No. 5:19-CV-00023, 2019 WL 3253077,
   at *2 (S.D. Tex. 2019). Martin’s allegations of Texas Insurance Code
   violations are conclusory and devoid of specific supporting factual
   allegations.
            In its complaint, Martin merely recites the provisions of Texas
   Insurance Code § 542.055 and refers to § 541, failing to state an actual claim.




                                            10
Case: 20-40571     Document: 00516021488            Page: 11    Date Filed: 09/20/2021




                                     No. 20-40571


   See Jacinto Med. Ctr., LP v. Nationwide Mut. Ins. Co., No. CV H-10-3660,
   2011 WL 13249834, at *3 (S.D. Tex. 2011) (Plaintiff’s allegations “are merely
   restatements of the Texas Insurance Code provisions. The facts alleged
   elsewhere in the complaint add no flesh to these statutory bones.”); Mt.
   Hebron Missionary Baptist Church v. Scottsdale Ins. Co., No. 4:17-CV-3164,
   2018 WL 8755785, at *5 (S.D. Tex. 2018) (assertions that “merely parrot the
   language of the applicable sections of the Code” and do not attribute conduct
   to a particular defendant are “legal conclusion[s] couched as factual
   allegation[s]”); SHS Inv. v. Nationwide Mut. Ins. Co., 798 F. Supp. 2d 811,
   821 (S.D. Tex. 2011) (Dismissing Insurance Code claims that were “largely
   composed of legal conclusions couched as factual allegations, formulaic
   recitations of the elements of a cause of action, generic paraphrases of
   statutory language, and conclusory statements without supporting facts.”).
          In addition to failing to satisfy Rule 9(b), Martin fails to state a claim
   for extra-contractual damages as recognized by the Texas Supreme Court in
   USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479, 489 (Tex. 2018).
   Menchaca clarifies the circumstances under which an insured can recover
   damages for violations of the Texas Insurance Code. The general rule is that
   an insured cannot recover policy benefits as actual damages for an insurer’s
   statutory violation if the insured has no right to those benefits under the
   policy. Id. at 495. Because Martin is not entitled to policy benefits, it fails to
   plausibly allege a claim for violations of the Texas Insurance Code. Vandelay
   Hosp. Grp. LP v. Cincinnati Ins. Co., No. 3:20-CV-1348-D, 2021 WL 462105,
   at *2 (N.D. Tex. Feb. 9, 2021). Accordingly, the claims for violations of the
   Texas Insurance Code are dismissed.
          Breach of the Duty of Good Faith and Fair Dealing
          A claim for breach of the implied covenant of good faith and fair
   dealing cannot exist absent a breach of contract. Republic Ins. Co. v. Stoker,




                                           11
Case: 20-40571     Document: 00516021488            Page: 12   Date Filed: 09/20/2021




                                     No. 20-40571


   903 S.W.2d 338, 341 (Tex. 1995) (“As a general rule there can be no claim
   for bad faith when an insurer has promptly denied a claim that is in fact not
   covered.”). This rule “is in accord with the policy in which the duty of good
   faith is rooted. The covenant of good faith and fair dealing is implied in law
   to assure that a contracting party ‘refrain[s] from doing anything to injure the
   right of the other to receive the benefits of the agreement.’” Chartis Specialty
   Ins. Co. v. Tesoro Corp., 930 F. Supp. 2d 653, 668–69 (W.D. Tex. 2013).
   Thus, where a plaintiff, like Martin, has no right to receive benefits under a
   contract, there can be no breach of the implied covenant of good faith. Id.
          Further, a claim for bad faith under the Texas Insurance Code
   requires proof of something more than a bona fide coverage dispute. Weiser-
   Brown Operating Co. v. St. Paul Surplus Lines Ins. Co., 801 F.3d 512, 526 (5th
   Cir. 2015) (affirming district court’s grant of judgment as a matter of law to
   insurer on plaintiff’s § 541 claims because “[e]vidence establishing only a
   bona fide coverage dispute does not demonstrate bad faith”).
          “The standard for common law breach of the duty of good faith and
   fair dealing is the same as that for statutory [claims under the Texas
   Insurance Code].” Jaramillo v. Liberty Mut. Ins. Co., 2019 WL 8223608, at
   *8 n. 9 (N.D. Tex. Apr. 29, 2019) (citing Progressive Cty. Mut. Ins. Co. v. Boyd,
   177 S.W.3d 919, 922 (Tex. 2005)). Because Martin has failed to plausibly
   allege a violation of the Texas Insurance Code and has not demonstrated its
   right to receive benefits under the Policy, we affirm the finding that Martin
   has failed to plausibly plead a claim for breach of the duty of good faith and
   fair dealing.
          Declaratory Judgment
          Finally, Martin seeks declaration “that the amounts paid to defend
   Wilmington in connection with the underlying class actions are covered
   under the Policy. The declaratory judgment that Martin seeks overlaps with




                                          12
Case: 20-40571     Document: 00516021488           Page: 13   Date Filed: 09/20/2021




                                    No. 20-40571


   the allegations underlying its breach of contract claim and will be resolved in
   the context of its breach of contract action. See Xtria LLC v. Tracking Sys.,
   Inc., 2007 WL 1791252, at *3 (N.D. Tex. 2007); Kougl v. Xspedius Mgmt. Co.
   of Dall./Fort Worth, L.L.C., 2005 WL 1421446, at *4 (N.D. Tex. 2005)
   (dismissing claims for declaratory relief when they would be resolved in
   context of breach of contract actions). Accordingly, Martin’s claim for
   declaratory judgment is dismissed.
                                        IV.
          For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




                                         13